UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (Date of earliest event reported) – May 2, 2016 GILLA INC. (Exact Name of Registrant as Specified in its Charter) NEVADA 000-28107 88-0335710 (State or other jurisdiction of (Commission (IRS Employer incorporation) File Number) Identification Number) 475 Fentress Blvd., Unit L, Daytona Beach, Florida 32114 (Address of principal executive offices) (416) 843-2881 (Registrant’s telephone number, including area code) N/A (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule 425 under the Securities Act o Soliciting material pursuant to Rule 14a-12 under the Exchange Act o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act Item 8.01Other Events. On May 2, 2016, Gilla Inc. (“Gilla” or the “Company”) announced it had signed an exclusive distribution agreement (the “Distribution Agreement”) for China with an industry-leading manufacturer of E-cigarettes and other vaping hardware (the “Distributor”). Under the terms of the Distribution Agreement, the Company granted the exclusive distribution rights of its E-liquid products in China, including Craft Vapes, Coil Glaze and The Mad Alchemist, to the Distributor, subject to the Distributor purchasing minimum quantities of the Company’s products totaling a minimum of $5.5 million over the next three years to maintain such exclusivity. A copy of such press release is attached hereto as Exhibit 99.1 and incorporated herein by reference. Item 9.01Financial Statements and Exhibits. (d)Exhibits Exhibit No.Description 99.1 Press Release dated May 2, 2016 from Gilla Inc. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. GILLA INC. Dated: May 4, 2016 By: /s/ J. Graham Simmonds J. Graham Simmonds Chief Executive Officer
